DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-30 have been cancelled.
Claims 1, 11, and 12 have been amended.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 11, and 20 recite(s) a system and series of steps for reserving carpool services, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as marketing or sales activities. These concepts are grouped as certain methods of organizing human activity.
The limitation(s) of, ‘obtaining a pending transportation service’; ‘determining a first pick-up location and a first departure time’; ‘determining a target service provider’, as drafted, recite a process that, under broadest reasonable interpretation, is/are certain methods of organizing human activity. Nothing in the claim limitations preclude the steps 
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘a computing device’, ‘at least one processor’, ‘at least one storage device’, ‘a non-transitory computer readable medium’. The additional element are recited at a high-level of generality (i.e., as a generic computer component performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Claim(s) 2-10 and 12-19 further recite(s) the system and series of steps for reserving carpool services, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as marketing or sales activities. These concepts are grouped as certain methods of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.

Additionally, the claims recite(s) the additional elements of receiving and transmitting data. These limitations are recited at a high level of generality (i.e., as a general means of 
As discussed above, the additional elements amount to mere data transmission, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the reception and transmission of data was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The generic functions of receiving and transmitting data are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of receiving or transmitting data over a network. This is similar to how ‘using the Internet to gather data’ was found to be a well-known, routine, and conventional function in the decision of Intellectual Ventures I LLC v. Symantec Corp. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields). Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more, and therefore remains insignificant extra-solution activity even upon reconsideration. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept, and therefore, the claim(s) is/are not eligible.

As analyzed above in step 2A prong 2, the limitations as an ordered combination, are merely applying the abstract idea in a generic computing environment. In addition, the claims do not improve functionality of a computer or improve any other technology. Thus, claims 1-20 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Pan (U.S. Pre-Grant Pub No. 20170138749).
In regards to claim 1, Pan teaches the following limitations:
A method for carpool services implemented on a computing device having at least one processor and at least one storage device (Pan: ¶9-17 & ¶23-26 disclose a transportation pool service system configured to match drivers with multiple riders to transport riders between different pickup and drop-off locations), the method comprising:
obtaining a pending transportation service requested by a service requester, the pending transportation service including a first origin and a first destination (Pan: ¶22, ¶32, ¶50, ¶75 disclose receiving a transportation request from a user indicating a pickup location and a drop-off location);
determining a first pick-up location and a first departure time from the first pick-up location for the pending transportation service based on the first origin and the first destination (Pan: ¶50 & ¶61-62 disclose determining a pickup location and a pickup time for a user based on the available drivers); and
determining a target service provider based on the pending transportation service and a shareable transportation service that has been accepted by the target service provider and has not been completed (Pan: ¶60, ¶67-72, ¶84-85, ¶90 disclose determining a driver from a set of candidate drivers based on a multitude of factors).

In regards to claim 2, Pan teaches the method of claim 1. Pan further teaches transmitting information relating to the target service provider to the service requester (Pan: ¶56, ¶90, ¶96, Fig. 4B disclose providing a response to the user via a user interface displaying the chosen service provider).

In regards to claim 3, Pan teaches the method of claim 1. Pan further teaches wherein determining the target service provider based on the pending transportation service and the shareable transportation service comprises: determining one or more candidate service providers based on the first pick- up location and a location of each of the one or more candidate service providers; determining one or more filtered service providers by filtering the one or more candidate service providers based on at least one of: the first pick-up location, the first departure time, the first destination, a second pick-up location of a candidate transportation service associated with at least one of the one or more candidate service providers, a second departure time from the second pick-up location of the candidate transportation service, a second destination of the candidate transportation service, or the location of the at least one of the one or more candidate service providers; and determining the target service provider from the one or more filtered service providers (Pan: ¶67-72, ¶84-87, ¶90 disclose that the system may filter the 

In regards to claim 4, Pan teaches the method of claim 3. Pan further teaches wherein a distance between the first pick-up location and the location of each of the one or more candidate service providers is less than a predetermined distance, or a driving time from the location of each of the one or more candidate service providers to the first pick-up location is less than a predetermined time period (Pan: ¶67, ¶84-85, ¶90 disclose that the candidate drivers are within a threshold proximity, a predetermined distance or a duration of time, to the pickup location).

In regards to claim 5, Pan teaches the method of claim 4. Pan further teaches wherein determining the one or more filtered service providers from the one or more candidate service providers comprises: determining a first original route based on the first pick-up location and the first destination; determining a first sharing route based on the first pick-up location, the first destination, the second destination of the candidate transportation service associated with the at least one of the one or more candidate service providers, and at least one of the second pick-up location and the location of the at least one of the one or more candidate service providers; comparing the first original route with the first sharing route (Pan: ¶49, ¶60-63, ¶69, ¶85, & ¶89 disclose that the system consists of a routing engine configured to generate routes based on the service information, i.e., pickup location and drop off location. When the system receives a service request the system may generate a route for providing the service directly from the pickup to the destination and may generate a route for providing the service from the pickup to the destination using a shared ride, i.e., pickups and drop offs of other passengers are included in the route. The system may then compare the routes and optimize the driver and rider matches to meet the ride pool ; determining a second original route based on the location of the at least one of the one or more candidate service providers and the second destination; determining a second sharing route based on the first pick-up location, the first destination, the second destination, and at least one of the second pick-up location and the location of the at least one of the one or more candidate service providers; comparing the second original route with the second sharing route; and determining whether to determine the at least one of the one or more candidate service providers as the filtered service provider based on a result of the comparison between the first original route and the first sharing route, and a result of the comparison between the second original route and the second sharing route (Pan: ¶49, ¶60-63, ¶69, ¶85, & ¶89 further disclose that the system may generate and compare routes for the riders already in the provider vehicles and ensure that the optimized routes meet the riders ride pool parameters).

In regards to claim 7, Pan teaches the method of claim 4. Pan further teaches wherein determining the one or more filtered service providers from the one or more candidate service providers comprises: determining an estimated time of arrival (ETA) of the at least one of the one or more candidate service providers to the first pick-up location based on the location of the at least one of the one or more candidate service providers, the first pick-up location, the second pick-up location, and the second departure time; determining a time difference between the ETA of the at least one of the one or more candidate service providers to the first pick-up location and the first departure time; determining whether the time difference is less than a threshold difference; and determining whether to select the at least one of the one or more candidate service providers as the filtered service provider in response to a result of the determination as to whether the time difference is less than the threshold difference (Pan: ¶14, ¶52, ¶60, ¶67-72, ¶79, ¶84-85, ¶90 disclose determining a driver from a set of candidate drivers based on 

In regards to claim 8, Pan teaches the method of claim 4. Pan further teaches wherein determining the one or more filtered service providers from the one or more candidate service providers comprises: determining an estimated time of arrival (ETA) of the at least one of the one or more candidate service providers to the second pick-up location based on the location of the at least one of the one or more candidate service providers, the first pick-up location, the first departure time, and the second pick-up location; determining a time difference between the ETA of the at least one of the one or more candidate service providers to the second pick-up location and the second departure time; determining whether the time difference is less than a threshold difference; and determining whether to select the at least one of the one or more candidate service providers as the filtered service provider in response to a result of the determination as to whether the time difference is less than the threshold difference (Pan: ¶14, ¶52, ¶60, ¶67-72, ¶79, ¶84-85, ¶90 disclose determining a driver from a set of candidate drivers based on a multitude of factors. One of those factors includes evaluating the arrival time of the driver to the pickup location of the service requester in a carpool situation and determining if the time to arrival is within an acceptable duration of time, i.e., below a threshold).

In regards to claim 9, Pan teaches the method of claim 4. Pan further teaches wherein determining the one or more filtered service providers from the one or more candidate service providers comprises: determining a count of one or more requests each of which having a pick-up location consistent with the first pick-up location, the one or more requests having been accepted by the at least one of the one or more candidate service providers and having not been completed; determining whether the count is less than a threshold count; and determining whether to select the at least one of the one or more candidate service providers as the filtered service provider in response to a result of the determination as to whether the count is less than the threshold count (Pan: ¶14, ¶49, ¶60, ¶67-72, ¶84-87, ¶90 disclose determining a driver from a set of candidate drivers based on a multitude of factors. One of those factors includes the number of riders being less than a maximum number).

In regards to claim 10, Pan teaches the method of claim 1. Pan further teaches transmitting the pending transportation service to the target service provider (Pan: ¶32, ¶57-58, ¶72 disclose communicating a transportation service request to a driver device interface).

In regards to claim 11, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1.
In regards to claim 12, Pan teaches the system of claim 11. Additionally, the claim recites the same or similar limitations as those addressed above in claim 2 and therefore is rejected for the same reasons set forth above for claim 2.

In regards to claim 13, Pan teaches the system of claim 11. Additionally, the claim recites the same or similar limitations as those addressed above in claim 3 and therefore is rejected for the same reasons set forth above for claim 3.

In regards to claim 14, Pan teaches the system of claim 13. Additionally, the claim recites the same or similar limitations as those addressed above in claim 4 and therefore is rejected for the same reasons set forth above for claim 4.

In regards to claim 15, Pan teaches the system of claim 14. Additionally, the claim recites the same or similar limitations as those addressed above in claim 5 and therefore is rejected for the same reasons set forth above for claim 5.

In regards to claim 17, Pan teaches the system of claim 14. Additionally, the claim recites the same or similar limitations as those addressed above in claim 7 and therefore is rejected for the same reasons set forth above for claim 7.

In regards to claim 18, Pan teaches the system of claim 14. Additionally, the claim recites the same or similar limitations as those addressed above in claim 8 and therefore is rejected for the same reasons set forth above for claim 8.

In regards to claim 19, Pan teaches the system of claim 14. Additionally, the claim recites the same or similar limitations as those addressed above in claim 9 and therefore is rejected for the same reasons set forth above for claim 9.

In regards to claim 20, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (U.S. Pre-Grant Pub No. 20170138749), in view of Hirose (U.S. Pre-Grant Pub No. 20200372418).
In regards to claim 6, Pan teaches the method of claim 4. Although Pan teaches determining a driver from a set of candidate drivers based on a deviation factor for the riders and drivers (Pan: ¶49-50, ¶60, ¶85), Pan does not explicitly state determining a driver based on an angle difference threshold between the direction of the pending pickup location and the direction of the current destination location.
However, Hirose teaches wherein determining the one or more filtered service providers from the one or more candidate service providers comprises: determining a first direction from the location of the at least one of the one or more candidate service providers to the first pick-up location; determining a second direction from the location of the at least one of the one or more candidate service providers to the second destination; determining an angle between the first direction and the second direction; determining whether the angle is less than a threshold angle; and determining whether to select the at least one of the one or more candidate service providers as the filtered service provider in response to a result of the determination as to whether the angle is less than the threshold angle (Hirose: ¶77, ¶146, ¶153 disclose of a shared vehicle reservation system wherein the system may match a service request to a driver if the driver is already heading in the direction of the pickup and destination locations of the requested 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ride sharing determination, as taught by Hirose, into the system and method of Pan. One of ordinary skill in the art would have been motivated to make this modification in order to “allow the other user to readily apply for the ride-sharing on the reserved shared vehicle and, as a result, the number of users of ride-sharing can readily increase” (Hirose: ¶104).

In regards to claim 16, Pan teaches the system of claim 14. Additionally, the claim recites the same or similar limitations as those addressed above in claim 6 and therefore is rejected for the same reasons set forth above for claim 6. Furthermore, the rationale to combine the prior art set forth above for claim 6 applies to the rejection of claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628